DETAILED ACTION
This action is in response to the application filed on 7/28/2021.
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-20 are objected to because of the following informalities:  
Claim 16, at line 4 recites “the transaction processing system.” There is insufficient antecedent basis for this limitation in the claim.   
Claims 17-20 depend on the objected claim and inherently have the same issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tammam et al. (US Patent Application Publication 2016/0335079A1, Tammam hereinafter) in view of Shahpurwala et al. (US Patent Application Publication 2014/0317289 A1, Shahpurwala hereinafter).
As to claim 1, Tammam teaches a method for providing assets (e.g. software components) from an asset origin (e.g. gateway 104) to a plurality of client devices (e.g. client devices 102) comprising:
 receiving, by a computing system (e.g. application server 113), a request to access a frontend asset (e.g. software component of cloud application) from a first client device of the plurality of client devices (see e.g. Fig.3, 306 ad associated text, e.g. [0021]- the environment 100 can be used to provide access, for users 109 of the plural client devices 102, to applications provided by the gateway 104. The users 109, for example, can use the client device 102 to access the gateway 104 (e.g., using a portal) and the applications provided by the gateway 104 and [0040] - At 306, a request is received for execution of the application that uses the software component after storing the updated version of the software component), 
by the computing system through a dynamic function (e.g. invoking logic), select a particular asset (e.g. updated version of the software component) from a plurality of assets that are responsive to the request to access the frontend asset (See e.g. [0034] - the state 115a of the software components library 115 is a state in which software component 204a is the current version of Stored Procedure A, e.g., the version is to be used for new instances until yet another version is received. In the state 115a, other versions of other software components may exist, e.g., including software component 204c (e.g., version N of Stored Procedure Z) and Fig.3, 308 and associated text, e.g. [0041] - At 308, responsive to the receiving, invoking logic in the application is updated. The invoking logic is configured to invoke the software component. The updating includes modifying the invoking logic to invoke the updated version of the software component using the updated version information in the invoking logic) and 
causing, by the computing system, the asset origin to provide the particular asset to the first client device (see e.g. [0041] - The updating causes the invoking logic to invoke, at run-time, the updated version of the software component).

Shahpurwala does not specifically teach determining, by the computing system, an asset selection criteria, modifying based on the asset selection criteria, a request for the asset origin to select a particular asset or providing the modified request to the asset origin.

In an analogous art of updating software, however, Shahpurwala teaches determining, by the computing system (e.g. load balancer 104), an asset selection criteria (e.g. metadata, see e.g.  [0017] - electronic resources may have associated metadata--e.g., possibly comprising: metadata that describes what versions are available, to whom the resources may have access, which versions are stored on which servers, load on particular servers and other access metrics. Users may also have associated metadata--e.g., possibly comprising: what resources users have access, what versions (including the last version) that users have accessed and the like. It should be appreciated that such resource and user metadata may be stored together or apart and may be stored in any datastores, databases and/or data structures that are known in the art and [0020] - the server system may perform a mapping of such request onto a server upon which the desired version of the site the user's request is to be directed. Such mapping may be aided by the use of certain metrics--e.g., version control rules (e.g. rules regarding access, for example, "once a user has seen version n, user may not see any earlier version"), metrics regarding percentage of available current versions, metrics regarding load on particular servers hosting available current versions, metrics regarding upgrading of electronic resources and percentage load on such versions/servers, and the like),  modifying, based on the asset selection criteria, a request for the asset origin (e.g. server B) to select a particular asset (e.g. electronic resource version) and causing, by the computing system, the asset origin to provide the particular asset to the first client device by providing the modified request to the asset origin (see e.g. [0022]-[0023] - server 102 may make a request (1) to the site with a metadata that says user 102 needs to see Version 2 of the site; server A may realize that it does not have the version of the site the user should see. Server A may re-direct and/or proxy the request (3) to server B, which has the version that the user should see. Server B may process the request and send the response (4) back to Server A. Server A sends the response (5) it received from Server B back to load balancer 104; Finally, load balancer 104 sends that response back (6) to the user).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tammam to incorporate/implement the limitations as taught by Shahpurwala in order to provide a more efficient method of updating and deploying new versions of websites/web-based services to users for the purpose of reducing overhead. 

As to claim 2, Shahpurwala further teaches providing, by the computing system, a device cookie to the first client device that indicates the asset selection criteria used to modify the request for the asset origin to select the particular asset (see e.g. [0017] - electronic resources may have associated metadata--e.g., possibly comprising: metadata that describes what versions are available, to whom the resources may have access, which versions are stored on which servers, load on particular servers and other access metrics. Users may also have associated metadata--e.g., possibly comprising: what resources users have access, what versions (including the last version) that users have accessed and the like. It should be appreciated that such resource and user metadata may be stored together or apart and may be stored in any datastores, databases and/or data structures that are known in the art. Such metadata may be received via a database lookup, receipt of, or presented as: a cookie, a query string, post parameter, a HTTP header or as any part of the URL and [0021] user version control may be implemented by storing data associated with a user and particular version that is desired to present to the user. Such data may be maintained in any known data structure and/or database. In one embodiment, such data may be maintained by a set of metadata (e.g., cookies or the like).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tammam to incorporate/implement the limitations as taught by Shahpurwala in order to provide a more efficient method of updating and deploying new versions of websites/web-based services to users for the purpose of reducing overhead.
	
As to claim 3, Tammam teaches the dynamic function (see e.g. [0034]), but does not specifically teach receiving, by the computing system, a second request to access the frontend asset from the first client device, determining, by the computing system based on the device cookie, that the particular asset should be provided to the first client device, and modifying, by the computing system, the second request to access the frontend asset to select the particular asset from the plurality of assets that are responsive to the request to access the frontend asset. 
In an analogous art of updating software, however,  Shahpurwala teaches receiving, by the computing system, a second request to access the frontend asset from the first client device (See e.g. [0022] - user 102 may make a request (1) to the site with a metadata that says user 102 needs to see Version 2 of the site, determining, by the computing system based on the device cookie, that the particular asset should be provided to the first client device (See e.g. [0021] - user version control may be implemented by storing data associated with a user and particular version that is desired to present to the user. Such data may be maintained in any known data structure and/or database. In one embodiment, such data may be maintained by a set of metadata (e.g., cookies or the like) and modifying, by the computing system, the second request to access the frontend asset to select the particular asset from the plurality of assets that are responsive to the request to access the frontend asset [0023] - server A may realize that it does not have the version of the site the user should see. Server A may re-direct and/or proxy the request (3) to server B, which has the version that the user should see. Server B may process the request and send the response (4) back to Server A. Server A sends the response (5) it received from Server B back to load balancer 104. Finally, load balancer 104 sends that response back (6) to the user).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tammam to incorporate/implement the limitations as taught by Shahpurwala in order to provide a more efficient method of updating and deploying new versions of websites/web-based services to users for the purpose of reducing overhead.

As to claim 9, Tammam also teaches wherein the plurality of assets that are responsive to the request to access the frontend asset are a plurality of versions, respectively, of the frontend asset (see e.g. [0034] - the state 115a of the software components library 115 is a state in which software component 204a is the current version of Stored Procedure A, e.g., the version is to be used for new instances until yet another version is received. In the state 115a, other versions of other software components may exist, e.g., including software component 204c (e.g., version N of Stored Procedure Z).
As to claim 11, the limitations of medium claim 11 are substantially similar to the limitations of method claim 1 and therefore it is rejected for the reason stated above.
As to claim 12, the limitations of medium claim 12 are substantially similar to the limitations of method claim 2 and therefore it is rejected for the reason stated above.
As to claim 13, the limitations of medium claim 13 are substantially similar to the limitations of method claim 3 and therefore it is rejected for the reason stated above.
As to claim 16, the limitations of system claim 16 are substantially similar to the limitations of method claim 1 and therefore it is rejected for the reason stated above.
As to claim 17, the limitations of system claim 17 are substantially similar to the limitations of method claim 2 and therefore it is rejected for the reason stated above.
As to claim 18, the limitations of system claim 18 are substantially similar to the limitations of method claim 3 and therefore it is rejected for the reason stated above.

Claims 4, 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tammam et al. (US Patent Application Publication 2016/0335079A1, Tammam hereinafter) in view of Shahpurwala et al. (US Patent Application Publication 2014/0317289 A1, Shahpurwala hereinafter), as applied to claims 1, 11 and 16 respectively above, and further in view of Hickman et al. (US Patent 10,521,220 B1, Hickman hereinafter).
As to claim 4, Tammam in view of Shahpurwala teaches asset selection criteria (See Shahpurwala: [0017]) and modifying the request for the asset origin to select the particular asset (See Shahpurwala: [0022]-[0023]), but does not specifically teach wherein the asset selection criteria indicates that a first subset of the plurality of client devices are to receive a first asset of the plurality of assets as the particular asset and that a second subset of the plurality of client devices are to receive a second asset of the plurality of assets as the particular asset; and wherein comprises randomly assigning, by the computing system through the dynamic function, the first client device to the first subset or the second subset.

In an analogous art of asset deployment, however, Hickman teaches wherein asset selection criteria (e.g. application component track) indicates that a first subset of the plurality of client devices are to receive a first asset of the plurality of assets as the particular asset and that a second subset of the plurality of client devices are to receive a second asset of the plurality of assets as the particular asset (See e.g. col.5 lines 21-26: A track may comprise a set of application components to be provided to one or more users. In various implementations, a track may comprise the stack of application components (or frontend assets) that are deployed to individual users, col.7 lines 19-25: track generation component 204 may be configured to associate a track with one or more users. For example, a given track may be associated with one or more individual users, a predefined group of users, and/or other defined sets of one or more users. In an example implementation, separate tracks may be associated with separate groups of users within an organization and col. 10 lines 23-29: track mapping component 208 may be configured to determine that the first user is a member of the first group of users and determine that the second user is a member of the second group of users. In various implementations, track mapping component 208 may be configured to identify tracks associated with individual users. For example, the first track may be associated with a first group of users, and the second track may be associated with a second group of users, and randomly assigning, by the computing system through the dynamic function, the first client device to the first subset or the second subset (See e.g. col. 7 lines 63-65: a different component (e.g., track mapping component 208) maps users and/or groups to a track and col. 13 lines 12-18 :generating a first track may include receiving one or more parameters, comparing the one or more parameters with information related to stored application components, identifying the set of application components to be associated with the first track based on the comparison, and causing the identified set of application components to be associated with the first track).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tammam in view of Shahpurwala to incorporate/implement the limitations as taught by Hickman in order to provide a more efficient and cost-effective method/system of deploying and testing updating versions of applications and their components.

As to claim 8, Tammam in view of Shahpurwala teaches the request to access the frontend asset (see Tammam: e.g.[0040]-[0041]), and modifying the request for the asset origin to select the particular asset comprises indicating, by the computing system, the selected asset as the particular asset to be requested (See Shahpurwala: [0022]-[0023]), but does not specifically teach a parameter indicating that the first client device is a developer client device and a selected asset from the plurality of assets.
In an analogous art of asset deployment, however, Hickman teaches a parameter indicating that the first client device is a developer client device and a selected asset from the plurality of assets (see col.9 lines 35-42: a parameter characterizing application components to associate with one or more tracks may comprise a confidence level or stability level. For example, one or more tracks may each be associated with a different confidence level or stability level. In an example implementation, one or more tracks created by track generation component 204 may include a STABLE track, a RELEASE track, and a DEVELOPMENT track and lines 53-56: The DEVELOPMENT track may only be provided to developers or engineers that are designing the application components for eventual release to the end-users).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tammam in view of Shahpurwala to incorporate/implement the limitations as taught by Hickman in order to provide a more efficient and cost-effective method/system of deploying and testing updating versions of applications and their components.

As to claim 14, the limitations of medium claim 14 are substantially similar to the limitations of method claim 4 and therefore it is rejected for the reason stated above.
As to claim 19, the limitations of system claim 19 are substantially similar to the limitations of method claim 4 and therefore it is rejected for the reason stated above.

Claims 5, 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tammam et al. (US Patent Application Publication 2016/0335079A1, Tammam hereinafter) in view of Shahpurwala et al. (US Patent Application Publication 2014/0317289 A1, Shahpurwala hereinafter), and Hickman et al. (US Patent 10,521,220 B1, Hickman hereinafter) as applied to claim 4, 14, and 19 respectively above, and further in view of Vasthimal et al. (US Patent Application Publication 2020/0183988 A1, Vasthimal hereinafter).
As to claim 5, Tammam in view of Shahpurwala and Hickman teaches the limitations of claim 4, but does not specifically teach wherein the first subset is defined by a first percentage of the plurality of client devices and the second subset is defined by a second percentage of the plurality of client devices.
In an analogous art of updating software, however, Vasthimal teaches wherein the first subset is defined by a first percentage of the plurality of client devices and the second subset is defined by a second percentage of the plurality of client devices (See e.g. [0022] -  a proposed version is initially served to 10% of users and a current version is initially served to 90% of users).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tammam in view of Shahpurwala and Hickman to incorporate/implement the limitations as taught by Vasthimal in order to provide a more efficient method of testing new versions/features to facilitate faster rollout results to users for the purpose of optimizing resources.

As to claim 6, Vasthimal further teaches wherein the first percentage increases over time (See e.g. [0030] -   Based on one version performing better than another version according to the metric, a percentage of users receiving the better-performing version may be increased and a percentage of users receiving the other version may be decreased).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tammam in view of Shahpurwala and Hickman to incorporate/implement the limitations as taught by Vasthimal in order to provide a more efficient method of testing new versions/features to facilitate faster rollout results to users for the purpose of optimizing resources.

As to claim 15, the limitations of medium claim 15 are substantially similar to the limitations of method claim 5 and therefore it is rejected for the reason stated above.
As to claim 20, the limitations of system claim 20 are substantially similar to the limitations of method claim 5 and therefore it is rejected for the reason stated above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tammam et al. (US Patent Application Publication 2016/0335079A1, Tammam hereinafter) in view of Shahpurwala et al. (US Patent Application Publication 2014/0317289 A1, Shahpurwala hereinafter), as applied to claim 1 above and further in view of Krikellas et al. (US Patent 9,521,087 B1, Krikellas hereinafter).
As to claim 7, Tammam in view of Shahpurwala teaches asset selection criteria (See Shahpurwala: [0017]) and modifying the request for the asset origin to select the particular asset (See Shahpurwala: [0022]-[0023]), but does not specifically teach determining, by the computing system that the first client device is approved to receive beta versions of requested frontend assets, wherein the particular asset selected from the plurality of assets corresponds to a beta version of the frontend asset of the request. 
In an analogous art of updating data, however, Krikellas teaches determining, by the computing system that the first client device is approved to receive beta versions of requested frontend assets, wherein the particular asset selected from the plurality of assets corresponds to a beta version of the frontend asset of the request (see col.4 lines 37-40:The set of criteria correspond to the configuration data and dictate a manner in which requests from users of the one or more client devices 114 may be served, lines 57-63: the release stage can be a beta stage where the dataset is exposed only to employees within the entity or released to a group of individuals by invitation for testing and reporting bugs and Fig.3 and associated text, e.g. col.5 lines 54-67: The matching engine 208 matches 514 the request with the set of criteria in the base dataset and determines 516 a combination of release cycle and release stage that is applicable for servicing the request based on matching the request with the set of criteria. For example, the matching engine 208 identifies that the request is from an internal user (i.e., software developer) within the entity controlling the server 101 querying a web mapping service. The matching engine 208 determines that the request matches a combination of an hourly release cycle and an alpha/test release stage as per the set of criteria included in the base dataset. The rendering engine 210 retrieves 518 a release dataset from the collection of release datasets that corresponds to the combination of release cycle and release stage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tammam in view of Shahpurwala to incorporate/implement the limitations as taught by Krikellas in order to provide a more efficient method of testing and updating data files to better service user requests for the purpose of improving user experience.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tammam et al. (US Patent Application Publication 2016/0335079A1, Tammam hereinafter) in view of Shahpurwala et al. (US Patent Application Publication 2014/0317289 A1, Shahpurwala hereinafter), as applied to claim 1 above, and further in view of Vasthimal et al. (US Patent Application Publication 2020/0183988 A1, Vasthimal hereinafter).
As to claim 10, Tammam in view of Shahpurwala teaches the limitations of claim 1, but does not specifically teach wherein the computing system is associated with a transaction processing system.
In an analogous art of updating software, however, Vasthimal teaches wherein the computing system is associated with a transaction processing system (See Figs 2, 11 and associated text, e.g. [0082]  A user interacts with an element of the front page 1110 (e.g., by selecting a picture of an item from a set of displayed pictures) and receives in response the item page 1120 (e.g., the user interface 700), containing information about an item for sale and [0083] - In response to interaction with an element (e.g., the button 740) of the item page 1120, the cart page 1130 is displayed, showing information for a shopping cart for the user, the shopping cart including the item of the item page 1120. In response to interaction with an element of the cart page 1130, the payment page 1140 is displayed, allowing the user to enter or confirm payment information. In response to receiving the payment information or confirmation to proceed with the transaction, the confirmation page 1150 is displayed with an information message confirming that the transaction was successful).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tammam in view of Shahpurwala to incorporate/implement the limitations as taught by Vasthimal in order to provide a more efficient method of testing new versions/features to facilitate faster rollout results to users for the purpose of optimizing resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/spe, art unit 2192/2194